BEAR STATE FINANCIAL, INC. EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Year Ended December 31, Six Months Ended June 30, (dollars in thousands) Fixed charges and preferred dividends Interest expense $ 6,364 $ 5,138 $ 3,392 $ 4,422 $ 6,682 $ 3,798 $ 3,091 Estimated interest in rent 216 145 86 89 77 135 101 Preferred dividends E - Combined fixed charges and preferred dividends B 6,580 5,283 3,478 4,511 6,759 3,933 3,192 Less: interest on deposits 5,339 4,538 3,339 4,322 6,351 3,123 2,588 Combined fixed charges and preferred dividends excluding interest on deposits D $ 1,241 $ 745 $ 139 $ 189 $ 408 $ 810 $ 604 Earnings Pre-tax income from continuing operations $ 15,213 $ 3,736 $ 740 $ 755 $ ) $ 10,169 $ 6,938 Fixed charges and preferred dividends 6,580 5,283 3,478 4,511 6,759 3,933 3,192 Total earnings A 21,793 9,019 4,218 5,266 ) 14,102 10,130 Less: interest on deposits 5,339 4,538 3,339 4,322 6,351 3,123 2,588 Total earnings excluding interest on deposits C $ 16,454 $ 4,481 $ 879 $ 944 $ ) $ 10,979 $ 7,542 Ratio of earnings to fixed charges Ratio, including interest on deposits (A/(B-E)) 3.31 1.71 1.21 1.17 * 3.59 3.17 Ratio, excluding interest on deposits (C/(D-E)) 13.26 6.01 6.32 4.99 * 13.55 12.49 Ratio of earnings to fixed charges and preferred dividends Ratio, including interest on deposits A/B 3.31 1.71 1.21 1.17 * 3.59 3.17 Ratio, excluding interest on deposits C/D 13.26 6.01 6.32 4.99 * 13.55 12.49 * Due to a loss in 2011, earnings were insufficient to cover fixed charges by $19 million.
